Turley J.
delivered the opinion of the court.
There was judgment rendered in the circuit court of Hum-phreys, in favor of the defendant against the plaintiff in error, as security for an appeal in three cases, from a justice of the peace, which is sought to be reversed, because (the appeal bon'ds, are so defective, as not to have warranted such judgment on them.
We think, the bonds are fatally defective as appeal bonds, upon which no judgments could be rendered, on motion.
The defect in the bonds, is, that it does not appear from them that the judgments appealed from were . rendered in favor of James McLaughlin, the defendant in error; he therefore had no right to a judgment against the security Brown.
The judgment of the circuit court, will thérefore be reversed and arrested.